﻿156.	Allow me first of all to express my most sincere congratulations to Mr. Illueca on his election to the presidency of the thirty-eighth session of the General Assembly, an election which has a special meaning for the countries of Latin America and the Caribbean. Our regional group is proud and honoured at his election, since his well-known skill and experience will ensure that the work of this session will be guided to a successful conclusion.
157.	This is a fitting occasion to highlight the work accomplished by the outgoing President, Mr. Imre Hollai, who so ably led the proceedings of the thirty-seventh session.
158.	Since my country is a member of the great family of the Caribbean, we are pleased to welcome most cordially the new free, sovereign and independent State of Saint Christopher and Nevis to the Organization. We share with our brothers of that new nation their legitimate satisfaction at having exercised the most sacred rights of peoples: self-determination. 

159.	Our country was gratified to be present at the celebration of the national independence of this fraternal country and to bring a message of friendship and cooperation from the Dominican Government and the people, reaffirming once again the Caribbean focus of the present policy of the Dominican Republic.
160.	We come to this thirty-eighth session deeply concerned at the continued deterioration of various aspects of the international scene. The crises afflicting peace- loving nations require of the Organization a joint effort to seek the means and machinery to face the problems and find appropriate solutions.
161.	This great effort should be characterized by active international co-operation with the united participation of all the Members of the United Nations.
162.	At this difficult time in the history of mankind international co-operation, which is an essential element for harmonious coexistence among nations, must be the force behind our actions if we are to overcome the present situation.
163.	At this stage of international life, the major decisions of concern to mankind should not be the purview of a small and exclusive group of nations. Our country looks for more dynamic international co-operation reflected in all areas—mainly in the political, economic, scientific and cultural spheres—so that the major decisions reached on issues of great importance to all may be backed by a feeling of unity and solidarity, which is essential for their effective implementation.
164.	The undeniable interdependence of nations, an essential characteristic of contemporary international relations, makes it necessary that international co-operation be based essentially on solidarity—a solidarity which can contribute decisively to the genuine development of peoples.
165.	At the present time, when the international community is troubled by conflicts, tension and anguish, we must draw attention to Article 2, paragraph 3 of the Charter, which daily assume more significance in international relations: All Members shall settle their international disputes by peaceful means in such a manner that international peace and security, and justice, are not endangered.
166.	The preservation of peace is the fundamental duty of the United Nations. To prevent and eliminate threats to international peace and security by means of peaceful settlement of disputes is a commitment which binds all Members, especially the permanent members of the Security Council.
167.	We fully agree with the Secretary-General when, in his annual report on the work of the Organization [y4/3#/V], he points out that It is the weakening of this commitment that has, perhaps more than any other factor, led to the partial paralysis of the United Nations as the guardian of international peace and security.
168.	In view of the present conflicts, tensions and distress, it is urgent and necessary that we reaffirm our readiness to heed the principle of the peaceful settlement of disputes, for that principle is the very foundation of harmonious coexistence among peoples.
169.	In an analysis of the problems afflicting the world, we cannot omit the grave danger posed by the headlong arms race pursued by the super-Powers. We must therefore express our concern at the virtual paralysis of disarmament negotiations. Faced with the apocalyptic image of a nuclear holocaust, the international community must demand that the big Powers make greater efforts which could lead to effective agreements and to their speedy implementation.
170.	The Dominican Republic considers that we must now reaffirm our faith in fundamental human rights, in the dignity and worth of the human person and in the equality of rights of men and women and of nations large and small. We must fight to create conditions in which it will be possible to maintain justice and respect for obligations stemming from treaties and other sources of international law.
171.	It was with well-founded pride that the Dominican head of State, Mr. Salvador Jorge Blanco, declared, when he set forth the foreign policy of the country on the occasion of the first anniversary of his Government, We have maintained a line of conduct which respects all the principles and norms of international law.
172.	A prerequisite for giving effect to legitimate aspirations for a lasting and stable peace in the world community is the search for just and viable solutions to the many international conflicts facing us.
173.	Among those conflicts, that in the Middle East deserves special attention. We reiterate our conviction that the problems of that troubled region of the world have shown that the question of Palestine is one of the decisive factors in the crisis. Hence we believe that there can be no effective and lasting solution in the absence of arrangements enabling the Palestinian people to exercise its inalienable right of self-determination, as has been recognized by this world Organization.
174.	At the thirty-seventh session my country, together with the great majority of the States Members of the Organization, supported the right of the Palestinian people to establish a State on Palestinian territory. Likewise, we reiterate our view that any peaceful solution in this troubled region must take into account Security Council resolution 242 (1967), which endorses, infer the right of the State of Israel to exist.
175.	We are also concerned about the situation in Lebanon. We hope that the recently announced cease-fire will be effective and will promote constructive dialogue, putting an end to that grave conflict and ensuring the territorial integrity and sovereignty of that torn nation.
176.	The Dominican Republic, which has always maintained a policy of non-intervention in the internal affairs of other States and is convinced that this is the essential basis of peace, is concerned at the foreign intervention in Chad, in Afghanistan and in Kampuchea in violation of the principles of the Charter of the United Nations.
177.	Furthermore, we support the long-desired unification of the Korean people in a sovereign State by means of an agreement consistent with the objectives of the Charter.
178.	Nor can we remain silent about our frustration when we see that the just cause of the independence of the Namibian people has moved no further towards success, in spite of the appeals of the international community.
179.	From the very day the present Government of the Dominican Republic took office it has constantly expressed its profound concern over the crisis affecting the Central American region. We cannot forget that since we met at the thirty-seventh session the Central American conflict has noticeably worsened through a rise in violence, border incidents and other factors which have steadily increased the threat of a widespread military conflagration that could endanger the peace of the continent.
180.	The Dominican Republic has always associated itself with the responsible advocates of political understanding, of a peaceful solution resulting from constructive 
dialogue, and of the elimination of age-old obstacles which, rooted in underdevelopment, social injustice and a lack of democratic institutions, are the root causes of this serious conflict involving brother peoples whose legitimate demands are in every way understandable.
181.	Foreign interference, the unbridled arms race and ideological approaches that would place the problem in the framework of a broad and exclusive confrontation between the super-Powers, are powerful contributing factors in a decisive worsening of the situation.
182.	None the less, all is not bleak for the future of the region. Faced with the concern and legitimate interest of many peoples, organizations and political forces and with the demands of an international community which is deeply concerned and determined to avoid an all-out war or the slow and ruinous process of a chronic crisis like that in the Middle East, the surrounding countries have taken the significant step of forming the Contadora Group, which has earned unanimous international support, with my country among the first to praise its efforts.
183.	The Contadora Group has carried out praiseworthy work. It has built a cordon sanitaire that can prevent a widespread war, the dangerous military solution, whose political and social costs would be lethal to the development of the peoples of the area and to their legitimate desires for democracy and freedom. Such a questionable solution would be essentially a temporary one and would in the short term be a starting-point for new stages of tension and violence and would without doubt carry with it still greater risks. In the worst case, it would be the execrable peace of extermination of which the illustrious Roman historian warned in his celebrated annual.
184.	Furthermore, the Contadora Group has created a framework for dialogue through which concrete proposals have been made on the basis of which a just, viable and lasting peace in Central America could be built.
185.	The elements of those proposals should lead, in the regional framework, in accordance with the Cancun Declaration, to control of the arms race; the elimination of foreign advisers; the creation of demilitarized zones; the prohibition of the use of . . . some States for the development of political or military destabilization actions in other States; the eradication of transit of and traffic in arms; and the prohibition of other forms of aggression or interference in the internal affairs of any country in the area. [See
186.	The Cancun line of thinking, the essence of which is regional political understanding based on respect for the principles of non-interference and the self-determination of peoples, necessarily implies a strengthening of democratic institutions, the guarantee of the observance of human rights and a programme of socio-economic development leading to social justice.
187.	Recently, in a significant forward step, the Central American nations ratified a Document of Objectives which were formulated, on the basis of the Cancun Declaration, in Panama at the beginning of September.
188.	Of course, it will now be a matter of implementing those agreements, and we are neither deceiving ourselves nor being pessimistic if we say in a sense of realism that that implementation will be difficult, that it will be an arduous task, given the extreme complexity of the factors fuelling the Central American tragedy.
189.	Aware of that reality, the Presidents of the Contadora countries stated the following:
We appeal to all members of the international community, especially those which have expressed sympathy with the efforts of the Contadora Group, and to the Secretary-General of the United Nations and the Chairman of the Permanent Council of the Organization of American States, to contribute, with their experience and diplomatic capability, to the search for peaceful solutions to the problems of Central America. 
That appeal may be a realistic one. As has been stated, what is at issue is a complex problem with roots that are regional but magnified in many ways by interests alien to the region. The implementation of the Panama agreements—what might be described as an attempt at a Central American peace project—will require concrete, broad and significant support for the Contadora Group by the international community.
190.	The Dominican Republic has always considered that Contadora should be complemented by efforts of many types to remove obstacles and facilitate the implementation of agreements and solutions.
191.	Recently, the President, Mr. Salvador Jorge Blanco, in a statement made during the celebration of his first year in office, said:
The Dominican Republic's clear position in favour of Central American peace not only has been expressed in statements and declarations but has also been reflected in wide-ranging conversations and resolute action with heads of State and ministers of other nations, which have led to several official visits to our country.
192.	An unshakable readiness for dialogue, good offices, mediation and contribution to all efforts likely to generate favourable conditions for peace in Central America is and always will be a constant of the foreign policy of the Dominican Republic, based not only on the duty of solidarity of all nations in the light of the principles of the international legal order but also on the fact that it is a Caribbean nation with a legitimate interest in preserving peace in a region in which, if it were caught up in a total military escalation, the security and institutionally of many nations such as our own would be endangered.
193.	In my statement at the thirty-seventh session  I referred to an event in the south Atlantic which deeply touched Latin America and prompted a united reaction in support of Argentina's just territorial claims.
194.	It is an unassailable fact that until the situation of the Malvinas Islands is resolved in a just and peaceful way it will continue to be a source of serious concern to our region. We therefore cordially urge the Governments of Argentina and the United Kingdom of Great Britain and Northern Ireland to resume negotiations to find as soon as possible a peaceful solution to the dispute concerning sovereignty over the Malvinas Islands.
195.	The Dominican Republic reaffirms once again in this world forum its forceful condemnation of the policy of apartheid, which we consider to be a crime against humanity. Similarly, we condemn and reject all forms of discrimination as a violation of human dignity.
196.	The Dominican Republic has expressed in the Security Council its regret and concern at the tragedy of the Korean passenger aircraft and affirmed that that unhappy occurrence that cost the lives of 269 innocent people and deeply touched the conscience of the international community must not be repeated in any circumstances.
197.	We reiterate that that tragic event must not prevent the continuation of efforts to ensure detente, disarmament and peace.
198.	On the occasion of the thirty-fifth anniversary of the Universal Declaration of Human Rights, the 

Dominican Republic cannot fail to record its strict observance of the norms and provisions of international conventions and instruments on human rights.
199.	We repeat our conviction that respect for human rights constitutes a common good the protection of which is recognized in the norms of international law. We therefore affirm that respect for the fundamental rights of the human person is one of the most effective means of achieving peaceful coexistence for the member States of the international community.
200.	During the last session we stated that the Dominican Republic unreservedly condemned violations of human rights in any part of the world, and we say it again today with equal conviction and force.
201.	The Universal Declaration of Human Rights, in its article 27, enshrines cultural rights, that is, the right to participate in the cultural life of the community. We consider that the benefits of education, science and art must be shared by all and that every man and woman must be in a position to exercise his or her creative faculties. In this connection, we support in particular cultural exchanges and international co-operation as effective means of strengthening the spiritual links between peoples.
202.	To ensure the harmonious and just development of all human activities, it is essential to improve the status and rights of women. At the national level, the Dominican Government has created in Santo Domingo a general bureau for the advancement of women. At the global level, I am particularly pleased to refer now to the recent inauguration in Santo Domingo of the headquarters of the International Research and Training Institute for the Advancement of Women, a permanent United Nations agency.
203.	For that purpose, our Government donated the building in which the Institute has established its headquarters. With that contribution the Dominican Republic has expressed its resolute support for the cause of women and their full integration in the political, economic, social and cultural life and in the process of development in those various sectors. .
204.	The grave economic crisis afflicting the international community continues to be a source of great concern. Few countries have recorded any economic growth recently. The stagnation of trade is evident, the prices of raw materials remain depressed and the industrialized countries, in their effort to emerge from the quagmire of recession, are maintaining protectionist measures that obstruct free international trade.
205.	The world-wide recession has, without any doubt, hit the underdeveloped world the hardest, as it lacks the industrial and financial potential and the social and technological development of the industrialized countries.
206.	The third-world countries continue to face growing external indebtedness, generated mainly by the accumulation of balance-of-payment deficits, the flight of capital, the sharp decline in the gross national product, and fiscal deficits that cannot be financed. In some of them galloping inflation and mass unemployment persist. Moreover, our countries are experiencing a gradual contraction of income because of a deterioration in the terms of trade as a result of a decline in commodity prices and continued protectionist measures by the industrialized countries, to which we have already referred.
207.	The Dominican Republic, as a developing country highly dependent on its exports of commodities, has of course not been able to escape the effects of the international economic crisis.
208.	We must nevertheless point out that it has been an accomplishment of our Government, through rational and sound management of resources and of the nation's funds, not only to maintain and strengthen social peace and democratic institutions, but also to begin genuine economic recovery in many aspects. In this connection, in a recent issue of a major European magazine specializing in economic affairs, the Dominican Republic appears among the top 20 countries of the developing world with a healthy economy and in fourth place in the Americas. Likewise, our country has been placed twenty- seventh among all those countries in the world with regard to economies practiced to control inflation.
209.	We know, however, that the major goals for full development will not be achieved without the concurrence of efforts and action by the international community to create a new and more just economic order among the peoples of the world.
210.	At the Fifth Ministerial Meeting of the Group of 77, in preparation for the sixth session of the United Nations Conference on Trade and Development, the developing countries adopted the Buenos Aires Platform, which contains important statements with a view to reactivation of the world economy and accelerated development of the third-world countries, mainly in the areas of international trade, commodities, financing and other relevant issues.
211.	In spite of the disappointing results of the sixth session, we consider that the statements in the Buenos Aires Platform constitute the most coherent basis for the promotion of the North-South dialogue and for eventual global negotiations from which the new international economic order may result, giving full effect to the economic rights enshrined in the Universal Declaration of Human Rights.
212.	The frustrating experience of Belgrade prompts us, furthermore, to reaffirm the need to strengthen and increase South-South co-operation as one of our main responses to the crisis.
213.	We are pleased to recognize that our region has begun to take significant steps with determination and energy, following the example of Simon Bolivar, the Liberator, whose bicentenary we are enthusiastically celebrating.
214.	Indeed, the countries of Latin America and the Caribbean have begun a process of harmonizing measures enabling the region to face the present crisis, through the development of its capacity for action and strengthening its systems of co-operation. That process is a response to the initiative of the President of Ecuador, Mr. Osvaldo Hurtado Larrea, strongly supported by the Dominican President, Mr. Salvador Jorge Blanco, with the collaboration of the Latin American Economic System [LAES] and ECLA, whose work concluded with the so-called Santa Domingo Commitment, adopted by 26 countries at the meeting of personal representatives of heads of State or Government of Latin America and the Caribbean, held from 1 to 3 August at Santo Domingo.
215.	In his statement opening that meeting, the President of the Dominican Republic stated the following:
In keeping with our conviction as men of the Americas, we are fully at one with the idea of establishing a Latin American strategy expressed in a concurrence of views for negotiating with the industrialized countries and at the same time for uniting the will of our Government concerning the need to implement integrationist policies, both in international trade and in areas of production, energy, transport, technological 
development and other basic sectors of the economy of our peoples.
216.	In the Santo Domingo Commitment, urgent attention is given to the adoption of a joint plan of action concentrating primarily on the areas of promoting and strengthening regional co-operation and integration, fostering intra-regional trade and supplying food, energy and services and on international financial and monetary problems.
217.	The specific elements of the joint plan of action will be considered and formalized at a high political level at a Latin American economic conference to be held at Quito in January 1984. It will be convened by the President of Ecuador, in consultation with the other Governments of Latin America and the Caribbean. Preparatory work has been entrusted to a group over which we have the honour of presiding and which also includes Peru, Argentina, Jamaica, Ecuador and Costa Rica.
218.	Recently, at Caracas, the ninth regular meeting of the Latin American Council of SELA took place. Its main resolutions are aimed at strengthening the regional negotiating capacity. Of particular interest is resolution 179, relating to Latin American and Caribbean support for the convening of the above-mentioned Latin American economic conference at Quito.
219.	The developing countries require the priority attention of multilateral financial institutions in order to resolve their financing and international trading problems, as these have a negative impact on the well-being of their peoples, affecting their pace of development and the appropriate level of domestic economic activity, which leads to an increase in social and political tensions.
220.	While we recognize the efforts made by IMF to help countries in their adjustment processes, we understand that the terms involved in the financial stabilization programmes inherent in these processes need to be more flexible and that the financing bodies need to be strengthened through provision of the resources they need to carry out their task. In this connection, we are deeply concerned at the decision of the Interim Committee of IMF to reduce the annual lending capacity of IMF to 102 per cent of the quota.
221. Finally, the delegation of the Dominican Republic, which I have the honour to preside over, wishes to appeal to human conscience, to all those who bear on their shoulders the heavy responsibilities of the destiny of their respective countries, so that given the serious political and economic crisis that threatens the very existence of mankind, wisdom and mutual respect may prevail instead of the violence that generates the worst of evils. This would indubitably promote a better understanding, which would open the doors to co-operation and solidarity among peoples, the supreme objectives of the United Nations.

